Citation Nr: 1541640	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-18 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the RO. The Board remanded the claim in December 2014 for additional development. That development has been completed and the case has been returned to the Board for appellate consideration.  

This appeal was processed using the VBMS paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran asserts that noise exposure in service caused his current bilateral hearing loss disability.

The Board notes that the January 1970 separation examination documents "loss of hearing H-2." However, on audiometric testing, normal hearing was shown.

The Board is aware that July 2004, June 2005 and June 2006 private audiograms show left ear hearing loss disability for VA purposes. However, the Veteran's claim for service connection was received in May 2007.

A July 2009 private Kaiser Permanente audiological evaluation does not document audiometric testing indicative of hearing loss disability for VA purposes. However, what appears to be, speech discrimination test scores of 92 percent (right ear) and 88 percent (left ear) are documented. But there is no indication that these apparent speech discrimination test scores were derived from the Maryland CNC Test.

The report of June 2010 VA fee-basis examination reflects that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
5
5
20
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Thus, a bilateral hearing loss disability for VA purposes is not demonstrated.

In this case, the Board finds that the record is unclear as to whether the Veteran has, or at any time pertinent to this appeal, had a bilateral hearing loss disability that onset due to noise exposure in service. McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim). Under the circumstances, the Board finds that additional examination is necessary to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to evaluate his complaints of bilateral hearing loss disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has or had a bilateral hearing loss disability at any time during the course of the appeal that onset in service to include as due to acoustic trauma sustained in service; or, is otherwise related to service. The examiner should comment on the speech discrimination test scores shown in the July 2009 Kaiser Permanente audiological evaluation, noted above.

The examination report must include a complete rationale for all opinions and conclusions reached.

2. After completing this indicated development, the claim on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




